Citation Nr: 0724982	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  00-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The Board initially denied the veteran's claim in a June 2001 
decision.  The veteran subsequently appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in May 2002, granted a joint motion to vacate 
the June 2001 decision and remand the claim back to the 
Board.  Subsequently, the Board remanded this case for 
additional development in August 2003, October 2004, and 
April 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The competent medical evidence of record does not support 
the finding of a current diagnosis of PTSD.

3.  The veteran's current psychiatric disorder, most recently 
diagnosed as a delusional disorder, has been clearly and 
unmistakably shown to have pre-existed service and to have 
not worsened beyond natural progression therein.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him multiple VA 
examinations addressing his claimed psychiatric disorder.  
Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in November 2004 and July 2006.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).

In these letters, the veteran was also advised to submit 
additional evidence or information that he had to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was issued 
in May 2000, several months prior to enactment of the VCAA.  
Moreover, following the issuance of the VCAA letters, the 
veteran's claim was readjudicated in a May 2007 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in the aforementioned July 2006 
letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

As to the question of aggravation, under 38 U.S.C.A. § 1111, 
a veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

In a precedent opinion, VA's Office of General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board also observes that VA laws and regulations contain 
specific provisions in cases of PTSD, reflecting that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In the present case, the veteran's service enlistment 
examination report from September 1965 is entirely negative 
for any psychiatric abnormalities.

However, in May 1966, the veteran was referred for 
psychiatric treatment for "homosexual practices and 
tendencies."  Based on the veteran's reported history and an 
examination, the examining psychiatrist rendered an 
impression of overt homosexuality, noting that the veteran 
did not presently appear to be psychotic but that there were 
paranoid trends and that the veteran might be "pre-
psychotic."  He was prescribed Librium.  

A service medical record from the same month contains a 
notation of steps to advance the veteran's separation from 
service.

In August 1966, the veteran was seen at a psychiatric clinic 
and was noted to have attempted to obtain a discharge from 
the Air Force by claiming to be a homosexual.  An 
investigation of his "alleged contacts," however, had 
produced negative findings.  It was noted that his identical 
twin, who was in the Army, developed acute paranoid 
schizophrenia; also, his older sister had made a suicide 
attempt, and his paternal grandmother had been hospitalized 
for 55 years with schizophrenia.  A diagnosis of immature 
personality, manifested by immature, impulsive, and 
negativistic behavior, was rendered.  A psychiatric clearance 
was granted for appropriate administrative action. 

The report of the veteran's September 1966 separation 
examination indicates that he had an immature personality, 
and he was noted to have had a suicide gesture at age 16, 
occasional terrifying nightmares since childhood, and 
occasional terrifying periods of depression.  In the 
accompanying medical history report, the veteran reported a 
personality conflict with high school and college teachers.  

A service medical record from October 1966 indicates that the 
veteran had been taking his brother's tranquilizers for his 
nerves.

The veteran's personnel records reflect that, on the basis of 
"[i]naptitude, [c]haracter and [b]ehavior [d]isorders," the 
veteran was found unsuitable for continued military service 
and was recommended for discharge.  

The earliest post-service medical evidence regarding the 
veteran's claimed disorder is an August 1988 letter from a 
private psychologist, who found that the veteran's overall 
clinical picture was one of social isolation, paranoid 
traits, and peculiarities of thinking and behavior.  The 
clinical impression was that this had been a longstanding 
problem for the veteran since at least high school.  The 
veteran had found service to be intolerable because of 
"anxiety about attack, especially homosexual attack."  A 
diagnosis of Axis II schizotypal personality disorder was 
rendered.

Subsequently, the veteran underwent a VA examination in 
November 1988, during which he provided more detail about his 
personality development and the history of emotional 
instability and mental illness within his family.  The 
examiner noted that it was "difficult to determine whether 
he had a traumatic childhood or not" given this unstable and 
volatile family atmosphere.  Additionally, the examiner 
indicated that the veteran "obviously" had been mentally 
ill for number of years, with the onset of a mental disorder 
insidious and difficult to date accurately.  An Axis I 
diagnosis of schizophrenia, paranoid type, was rendered.  

During his March 1990 VA examination, the veteran stressed 
the humiliation he underwent during service, particularly in 
terms of anti-Semitic harassment.  This examiner rendered 
Axis I diagnoses of both schizophrenia, paranoid type by 
history; and rule out PTSD.  The examiner noted that there 
were "no records available" for review with the examination 
and that "[t]he only source of information for this 
evaluation was the veteran, himself."

In conjunction with the current claim, the veteran was first 
examined in April 2004.  He reported stressful anti-Semitic 
harassment both in and out of service, although the examiner 
noted that there was at least one episode that was clearly 
imagined and may have been accompanied by auditory 
hallucinations.  The examiner rendered an impression of 
delusional disorder, paranoid (persecutory) type, which was 
"clear throughout his history."  The examiner, who at that 
time did not have access to the claims file, indicated that 
this disorder seemed to have started prior to service but was 
"clearly worsened by the stressors he encountered while in 
the military" to the point of experiencing hallucinations.  
The disorder, however, was found to not be severe enough to 
diagnosable as schizophrenia.  

The examiner subsequently reviewed the claims file and 
offered an addendum in May 2004.  In this addendum, the 
examiner quoted from his report and reiterated his belief 
that the veteran's disorder preexisted service.  The examiner 
further noted that the veteran did not have a diagnosis of 
PTSD, noting that there was only one prior finding of rule 
out PTSD and no suggestion of the type of traumatic event 
required for a PTSD diagnosis under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV).  Finally, the examiner 
again emphasized that the appropriate diagnosis was 
delusional disorder, rather than schizophrenia, and that the 
etiology of this disorder was "not known."  The Board notes 
that the examiner did not, however, clarify, elaborate, or 
confirm his earlier statement that the veteran's disorder was 
"clearly worsened" during service.  

A further VA examination was conducted in February 2005, this 
time by a social worker who reviewed the veteran's claims 
file.  During this examination, the veteran reported being 
attacked in the showers during gym class at age 15 and that 
this was one of the most horrific and stressful events of his 
life.  The veteran reported anti-Semitic statements made in a 
wide range of settings, including from "other Jewish 
leaders," and the examiner noted that there may have been 
some auditory hallucinations regarding such statements while 
under stress some years ago.  The examiner noted "the 
development of a schizotypal personality disorder that 
started in adolescence and continued throughout [the 
veteran's] life."  The veteran's pathology was noted to have 
existed long before entering service, and his military 
occupation allowed him to function marginally throughout his 
enlistment.  Following a review of the veteran's service 
medical records and his description of his marital and family 
relations, an Axis I diagnosis of delusional disorder, 
paranoid type, was rendered.

This same social worker provided a further opinion in 
September 2005, indicating the absence of a diagnosis of 
PTSD, particularly in view of the absence of recurrent or 
distressing dreams, traumatic events, or disassociated 
flashbacks attributable to service.  Rather, his 
"unmistakable stressors" existed prior to service, notably 
the reported attack at age 15, and these stressors were noted 
to have to do with the adolescent sexuality, delusional 
beliefs, and persecutory delusions held by a 15-year old boy.

Following the Board's most recent remand, the veteran was 
again examined by a VA psychiatrist who reviewed his claims 
file in September 2006.  During the examination, the veteran 
reported anti-Semitic harassment during service, and the 
examiner indicated agreement with the prior assessments that 
the veteran "certainly does not meet" the criteria for PTSD 
at the present time.  Rather, the "most attractive 
diagnosis" appeared to be delusional disorder, paranoid 
type, with an Axis II diagnosis of schizotypal personality 
disorder.  

In April 2007, the claims file was returned to the examiner 
for clarification as to the etiology of the veteran's 
disorder.  The examiner cited to prior examination findings 
regarding the veteran's delusional beliefs about being 
persecuted and adolescent sexuality issues in determining 
that "it can be concluded with clear and unmistakable 
certainty the pre-existing psychiatric disorder was no[t] 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the disease."
 
Based on its review of the aforementioned evidence, the Board 
first notes that such evidence does not in any way 
substantiate a current diagnosis of PTSD.  While the March 
1990 VA examination report contains an Axis I diagnosis of 
rule out PTSD, the examiner, who noted that he had not 
reviewed any other records, did not provide any commentary 
regarding why there might be a reasonable possibility of a 
PTSD diagnosis.  Moreover, all subsequent VA examiners 
addressing this question have consistently found that in the 
absence of a specified traumatic stressor, particularly 
during service and as defined under the DSM-IV, there is no 
basis for a PTSD diagnosis.  

The central issue accordingly becomes whether the veteran's 
current psychiatric disorder, initially diagnosed as 
schizophrenia but more recently determined to be a delusional 
disorder, is in anyway etiologically related to service.

In this regard, the Board is aware that no psychiatric 
symptomatology was shown at entry into service, and the 
presumption of sound condition under 38 U.S.C.A. § 1111 thus 
applies.  However, the examiner who conducted the September 
2006 VA examination noted in an April 2007 addendum that the 
veteran's disorder clearly and unmistakably preexisted 
service.  This finding is fully consistent with the veteran's 
in-service report of a suicidal gesture at age 16 and the 
opinions of all prior private and VA examiners addressing 
this matter.  The Board concludes that this opinion, 
predicated on a complete claims file review, to be the type 
of clear and unmistakable evidence that, under 38 U.S.C.A. 
§ 1111, serves to rebut the presumption of soundness.

The next question for the Board is whether the pre-service 
disorder was aggravated, or in other words worsened beyond 
natural progression, during service.

The Board is aware that the VA examiner who examined the 
veteran in April 2004 noted that his disorder was "clearly 
worsened by the stressors he encountered while in the 
military."  At the time this opinion was rendered, however, 
the examiner had not reviewed the claims file but had instead 
relied on the veteran's reported history.  While the claims 
file was later reviewed for an addendum in May 2004, the 
examiner did not, at that time, confirm or elaborate on his 
prior opinion but instead merely cited to portions of the 
prior report.  The absence of a claims file review at the 
time that the favorable opinion was rendered serves to 
substantially limit its probative value.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

By contrast, the veteran's most recent VA examiner did review 
the claims file and unambiguously opined in the April 2007 
addendum that the veteran's claimed pre-service psychiatric 
disorder clearly and unmistakably did not worsen beyond 
natural progression during service.  

The Court has held that the Board may favor the opinion of 
one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Here, the fact that the opinion from 2007 was based on a more 
complete medical history than that from 2004 indicates that 
the later opinion is of substantially greater probative 
value.  As such, on balance, the competent medical evidence 
of record supports the finding that the veteran's disorder 
preexisted service and was not aggravated therein.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
October 2000 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical or mental 
health training or credentials needed to render a diagnosis 
of PTSD or a competent opinion as to such discrete 
etiological questions as whether a pre-service disorder was 
aggravated therein.  Accordingly, his lay opinion does not 
constitute competent medical evidence in regard to the 
pending questions and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


